DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 8/23/2019.  These drawings are found acceptable by the Examiner.
Claim Interpretation
The claims 11 and 19 comprise of condition limitations at the recitation of “if present”.  This suggests that the steps (c) and (d) may not necessarily be performed.  The specification does not provide an alternative for when the target is not present.   Thus for the purpose of application of prior art, these claimed limitations will be given the broadest reasonable interpretation in light of the interpretation noted above.  
	 The limitation of the claims 12 and 28, the step (e), is being interpreted as a conclusory statement that does further define or describe the method of the claim 11 or 19.  Likewise the limitation does not take into account when the target is not present as recited in the step (c) of the claim 11 and 19 from which those claims depend.  Thus, for the purpose of application of prior art, these claims will be given the broadest reasonable interpretation in light of the interpretation noted above.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)1-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hygiena.com, (https://cdn.brandfolder.io/KA71VJV5/at/3twc3r4mg4xs24k3qtc7qtbf/BAX-SalQuant-Ceca-Samples.pdf, pages1-4, indexed by Google, December 2017).
	Regarding claim 1, Hygiena.com teaches a method of Salmonella quantification method, comprising inoculating a plurality of samples (ceca samples) from a sample (poultry) with serial dilutions of a microorganism (Salmonella) in a quantification medium, transferring aliquots of the sample and incubating at 42oC for 812 hours. Sample aliquots were removed at 8, 10 and 12 hours for quantification and tested in quintuplets, detecting  a target nucleic acid  sequence of the microorganism in each aliquot by a detecting assay and determining a detection value at  each time point and inoculation level to product a linear best fit curve for the microorganism in the sample lot (see entire document, pages 1-4 and Figures 1 and 2).
	Regarding claim 2, Hygiena.com teaches an embodiment of claim 1 wherein step (a) comprises at least two replications of each of the plurality of samples at logarithmic increments over a range of interest (pages 1-4 and Figure 2).
	20Regarding claim 3, Hygiena.com teaches an embodiment of claim 1, wherein step (c) comprises at least five aliquots of each of the plurality of samples at each of the plurality of time points (see entire document, esp. page 2, second paragraph which teaches quintuplet analysis).  
	Regarding claim 4, Hygiena.com teaches an embodiment of claim 1, wherein the microorganism is Salmonella (see entire reference).  
	Regarding claim 5, 25Hygiena.com teaches an embodiment of the claim 1, wherein the sample lot is a food matrix (see entire document, esp. Introduction which discuss that the sample is poultry.   
	Regarding claim 6, Hygiena.com teaches an embodiment of claim 1, wherein the detection assay is a real-time detection assay (see entire reference, esp. pages 3-4).  
	Regarding claim 7, Hygiena.com teaches an embodiment of claim 6, wherein the real-time detection assay is real-time PCR (see entire reference, esp. pages 3-4).  
	Regarding claim 8, Hygiena.com teaches an embodiment of claim wherein the time period is about 10 hours or less (see entire reference, esp. page  2).
	Regarding claim 9. Hygiena.com teaches an embodiment of claim 1, wherein the sample lot is poultry-derived (see entire reference, esp. page 1).  
	Regarding claim 10, Hygiena.com teaches an embodiment of claim 1, whereby the linear best curve fit is capable of providing an R2 of at least about 0.85 (see entire reference esp. page 3) .  
	Regarding claims 11 and 12, Hygiena.com teaches a method of quantifying microorganism concentration in a sample comprising:  10(a) collecting a test sample from a test sample lot; (b) incubating the test sample (i) in a quantification medium (ii) for a pre- determined quantification time, (iii) at a pre-determined dilution ratio, and (iv) at a pre-determined temperature, wherein (i)-(iv) correlate to a pre- determined linear best fit curve for the microorganism from the test 15sample lot; (c) detecting, if present, a target nucleic acid sequence of the microorganism in the test sample by a detection assay; and (d) comparing the results of the detection assay with the pre-determined linear best fit curve to quantify an amount of microorganism in the test 20sample and utilizing (see entire document, pages 1-4) .  
	Regarding claim 2513, Hygiena.com teaches an embodiment of claim 11, wherein the microorganism is Salmonella (see entire document, pages 1-4).  
	Regarding claim 14, Hygiena.com teaches an embodiment of claim 11, wherein the test sample lot is poultry (see entire document, esp. page 1).  
	Regarding claim 15, Hygiena.com teaches an embodiment of claim 11, wherein the test sample is a food matrix (see entire document, page 1).  
	Regarding claim 16, Hygiena.com teaches an embodiment of claim 11, wherein the detection assay is a real-time detection assay, see entire document, esp. pages 3-4).  
	Regarding claim 17, Hygiena.com teaches an embodiment of claim 16, wherein the real-time detection assay is real-time PCR (see entire document, especially pages 3-4).  
	Regarding claim 18. Hygiena.com teaches an embodiment of claim 11, wherein the pre-determined linear best curve fit provides an R2 of at least about 0.85 (see entire document, esp. page 3). 
	Regarding claims 19 and 28, Hygiena.com teaches a method of quantifying microorganism concentration in a sample comprising:  10 (a) inoculating a plurality of samples from a sample lot with logarithmic serial dilutions of a microorganism in a quantification medium; (b) incubating the plurality of samples in the quantification medium at one or more temperatures for a time period sufficient to detect the microorganism in the plurality of samples by a detection assay;  15 (c) removing aliquots of the plurality of samples at a plurality of time points of the incubation; (d) detecting a target nucleic acid sequence of the microorganism in each aliquots by the detection assay; (e) determining a detection value at each time point and inoculation level to 20produce a linear best fit curve for the microorganism in the sample lot; (f) collecting a test sample from a test sample lot, wherein the test sample is of the same type as the sample lot; (g) incubating the test sample in the quantification medium (i) for a pre- determined quantification time, (ii) at a pre-determined dilution ratio, and  25(iii) at a pre-determined temperature, wherein (i)-(iii) correlate to the linear best fit curve for the microorganism in the sample lot; (h) detecting, if present, a test target nucleic acid sequence of the microorganism in the test sample by the detection assay; and  37 MEl1 31266685v.1129435-00401 (i) comparing the results of the detection assay of step (h) with the linear best fit curve to quantify an amount of microorganism in the test sample (see entire document, pages 1-4).  
	Regarding claim 520, Hygiena.com teaches an embodiment of claim 19, step (a) comprises at least two replications of each of the plurality of samples at logarithmic increments over a range of interest (pages 1-4 and Figure 2)
	Regarding claim 21, Hygiena.com teaches an embodiment of claim 19, wherein step (c) comprises at least five aliquots of each of the plurality of samples at each of the plurality of time points (see entire document, esp. page 2, second paragraph which teaches quintuplet analysis). 
	Regarding claim 22, Hygiena.com teaches an embodiment of claim 19, wherein the microorganism is Salmonella (see entire document).  
	Regarding claim 23, Hygiena.com teaches an embodiment of claim 19, wherein the sample lot is a food matrix and the test sample is the same food matrix as the sample lot (see entire document, pages 1-4, esp. page 1).  
	Regarding claim 24, Hygiena.com teaches an embodiment of claim 19, wherein the detection assay is a real-time detection assay (see entire document, esp. pages 3-4).
	Regarding claim 25, Hygiena.com teaches an embodiment of claim 24, wherein the real-time detection assay is real-time PCR (see entire document, esp. pages 3-4).  
	Regarding claim 26, Hygiena.com teaches an embodiment of claim 19, wherein the time period is about 10 hours or less (see entire reference, esp. page  2).  
	Regarding claim 27, Hygiena.com teaches an embodiment of claim 19, wherein the sample lot is poultry-derived and the test sample is the same poultry species as the sample lot (see entire reference).  
	Regarding claim 29, Hygiena.com teaches an embodiment of claim 19, whereby the linear best curve fit is capable of providing an 30R2 of at least about 0.85 (see entire reference, esp. page 3).  Thus, Hygeine.com meets the limitations of the claims recited above.
Prior art
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Frausto et al (Food Sci. Technol, Campinas, 33(3): 475-478, July-sept. 2013) teach evaluation of the BAX system for the detection of Salmonella in naturally contaminated chicken meat.
Conclusion
9.	No claims are allowed. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637